Explanations of vote
Oral explanations of vote
(ET) Mr President, the decision taken on the implementation of the flexibility instrument shows the success of international cooperation and, once again, gives an assurance that the institutions of Europe consider it urgent to fund the second stage of the recovery plan for the European economy. Another positive thing in this resolution was the fact that we were able to find unspent funds in the economy recovery plan for energy projects, confirming this later in the budget. I voted in favour of the resolution.
(ET) I also supported this report, the adoption of the report, because the result from the Conciliation Committee - apparently the Conciliation Committee does not proceed very straightforwardly and quickly - was positive: to implement the recovery plan for the European economy, to implement the stated aim of this plan. Another positive thing was that we supported the previous decision in the later vote on the budget to set aside EUR 2.4 billion for the purposes mentioned. I supported this report.
Madam President, Nick Griffin of the British National Party has suggested that my voting is influenced by commercial interests. I want to make it clear that I am proud to be an advocate of low-carbon technologies to fight climate change. I have never requested or been paid a penny for my work; I do it because I believe in it. Any shareholdings I have ever had have always been declared in the declaration of interests, and they have never stopped me from criticising some wind-power projects.
Openness and transparency have always been the hallmarks of my political life, and, before Nick Griffin tries to smear the reputation of Members here, let him explain why the party he leads has failed twice to submit its accounts on time to Britain's Electoral Commission. His accountants say that the accounts do not give a true and fair view of his party's affairs. Many people suspect that money from his party's members have been used for personal gain. If he denies it, then perhaps Mr Griffin could produce a set of accounts that his own auditors will approve.
Madam President, if I may misquote John Dunning, an English MP in the 18th century, the EU budget has increased, is increasing and ought to be diminished.
I voted against the budget resolution because it breaches the 1% limit on gross domestic product. That is a limit we should not breach. We need to be aware that every euro we spend comes from the taxpayer. We should be prudent with their money, and this is not a prudent budget.
Madam President, I, like my previous colleague, also voted against the budget. It is interesting how we often talk about European common values and solidarity with the citizens. Yet, at a time when many communities and families are struggling with the current economic situation, struggling to pay the bills, some of them losing their jobs, many even taking pay cuts, I think it is outrageous that we are voting to increase a budget which takes no account of the current economic situation.
We need sound finances, we need to show that we understand the concerns of our electorate and we need to be prudent with taxpayers' money. Only in that way can we generate the growth which is so badly needed to help citizens right across countries of the European Union. That is why I voted against this budget.
I would like to wish everyone a Merry Christmas and a Happy New Year.
Madam President, I voted in favour of the resolution because the Belarusians here today demonstrate the level of their engagement with the European Union.
Despite a lot of talking on the Belarusian side, only modest changes have so far taken place. Most recently, we have heard from the opposition that the President intends to sign a decree limiting access to free information on the Internet.
The EU certainly needs to support Belarus to draw it closer to Europe, but first of all, we need to engage with the Belarusian people.
It seems that now we are trying to engage with the Belarusian authorities by suspending the travel bans, but the travel bans are still there for the ordinary people of Belarus. EUR 60 for the Schengen visa is too expensive for the majority of Belarusians. At the same time, the price for Russian citizens is half as much. The EU would not suffer if the citizens of Belarus covered only the cost of the visa, which is not more than EUR 5.
I would be grateful if Mr Brok and Mr Saryusz-Wolski would go and have their discussions somewhere else. Mr Brok, could you have your discussion outside of the Chamber, please?
Could you please have your discussion outside of the Chamber?
Out!
Mr Brok, will you please leave the Chamber and have your discussion outside.
Mr Preda, if you wish to make an explanation of vote on Belarus, I will take it now. Is that what you wish?
(RO) I was wanting to provide an explanation of why I voted for the proposal made by Mr Schulz. As I did not think there would be such a proposal, I did not register beforehand, but I would like to explain my vote for Mr Schulz's first proposal relating...
(The President cut off the speaker)
I am sorry, it is not possible. I thought you wanted to speak on Belarus.
Madam President, I voted in favour of this resolution because the situation in Congo is horrific. Tens of thousands of people are killed in the country every month because of violence from the armed groups. The Congolese armed forces are often at the centre of such crimes, using unrestrained force at times, and civilians are usually the victims of such violence. The situation of women is appalling, with sexual violence a specific problem in the country. There are reported rapes by almost all fighting parties, including the Congolese army.
We welcome the EU's engagement in Congo. European military engagement contributed to the prevention of a situation similar to the one in Rwanda. The EU police mission is especially important, since the main problem Congo faces is impunity and lack of criminal-prosecution capacity. However, in order to achieve significant progress, we need more engagement from the international community. That is why more action needs to be conducted through the MONUC and more resources have to be given to the United Nations.
Madam President, as we leave for our Christmas vacations and our fat turkeys and whatever we eat in the festive season, we must also go with the thought that, in the Democratic Republic of the Congo, many people will die during the same period.
Nearly five million people have been killed there since 1999, and it is estimated that 45 000 - the size of a small English town - 45 000 people get killed there every month. As we celebrate Christmas, we ought to think about this and wonder whether these people in the Democratic Republic of the Congo and ourselves are still living on the same planet.
For twenty odd years or more, the United Nations has been trying valiantly to bring this situation to some stability, but only with 20 000 soldiers. How on earth can they manage to keep the peace with 20 000 soldiers? We need to help the UN do an effective job and arrest those people who are behaving with impunity and who are raping and killing women and children. We need seriously to end this now.
Madam President, on behalf of the EPP Group, I wish to state that the EPP voted against the resolution, not because it does not favour transparency or access to documents, certainly under the new treaty, but because it had tabled its own resolution - which eventually we did not vote on - which presented, to our mind, a more balanced approach to this very delicate issue.
We have to be careful when discussing the issue of access to documentation and transparency that we do not go overboard, and that we do not expose documentation and procedures to a degree which makes the entire system unfeasible. If we are to open up secret negotiations and closed negotiations completely, then we might end up undermining the very negotiations and the very system on which we are built.
Written explanations of vote
in writing. - I voted in favour of this very reluctantly. Whilst it mainly concerned the reallocation of existing funds, it would involve subsidy, by use of the Flexibility Instrument. However, the main purpose was to reimburse Bulgaria and other countries that had been forced to decommission functioning nuclear reactors, against their better judgment. A promise of funding had been made by the EU and that promise had to be kept.
in writing. - Following the conciliation meeting held on 18 November 2009, Parliament and the Council were capable of coming to an agreement regarding the use of the Flexibility Instrument in favour of the EERP as well as of the decommissioning of the Kozloduy power plant in Bulgaria. While both are important, I feel that the proper and correct decommissioning of this power plant is particularly important. I have thereby decided to support the rapporteur and vote in favour of this report.
The motion for a resolution that is being debated concerns European financing for the period 2010-2013 for the decommissioning of the Kozloduy nuclear power plant in Bulgaria and the mobilisation of the Flexibility Instrument for this purpose, thus honouring a commitment made to Bulgaria during its accession process.
It also concerns additional financing under the Flexibility Instrument for the second phase of the European Economic Recovery Plan (EERP) in the area of energy, since this plan had not yet been adequately financed.
I do not deny that nuclear energy can form part of a well-balanced European energy basket and that its use may lessen our external dependence in this field, but I believe the European Union cannot avoid sharing in the effort to close down that obsolete nuclear facility while also ensuring that economic recovery projects deserve adequate funding.
The environmental safety resulting from the decommissioning of Kozloduy and greater investment in energy projects are both good reasons to mobilise the Flexibility Instrument.
At the conciliation meeting of 18 November 2009, the Flexibility Instrument was mobilised to finance the decommissioning of the Kozloduy nuclear plant to the sum of EUR 75 million in 2010. I deplore the fact that the Commission only presented these financing needs in Amending Letter No 2/2010 after Parliament's first reading, in other words, after Parliament had set its priorities.
That created additional pressure on subheading 1a, considerably affecting the dynamics of the negotiations on the 2010 budget and jeopardising Parliament's political priorities. Nonetheless, promises once made have to be kept, as in the case of the protocol concerning the conditions for the accession of Bulgaria to the European Union, which contains the EU's commitment to finance the decommissioning of Kozloduy. The additional financing needs in 2011-2013, totalling EUR 225 million, must be addressed in a mid-term review of the multiannual financial framework. Further financing of Kozloduy in 2011-2013 should be without prejudice to the financing of existing multiannual programmes and actions. I therefore voted in favour.
The use of this fund is based on the logic behind the energy strand of the European economic recovery plan. I shall abstain for the same reasons.
in writing. - The recovery plan has been one of the Commission's responses to the economic crisis that has plagued Europe in recent years. Its goals include restoring business as well as consumer confidence and, in particular, ensuring that lending is carried out. There has been a need to be flexible and allow for funds to be reallocated from different budgets when necessary. This is why I have to support the rapporteur's views and vote in favour of the proposal.
The European Economic Recovery Plan (EERP), to which the sum of EUR 5 billion was allocated by Parliament in March 2009, is divided into trans-European energy projects and projects to develop broadband Internet in rural areas. This is an important instrument for tackling the economic crisis, reviving the economy and hence creating jobs. During the conciliation meeting of 18 November, an agreement was reached by Parliament, the Council and the Commission on financing for the second year (2010) of the EERP, to the sum of EUR 2.4 billion. This financing, for energy and broadband Internet projects, requires a review of the multiannual financial framework for 2007-2013.
Financing of the EERP should not be postponed to subsequent years, and I therefore welcome the agreement that was reached. I would also point out that the current multiannual financial framework does not meet the European Union's financial needs. Consequently, the Commission should urgently submit a proposal for a mid-term review of the MFF. I also endorse the need to extend the 2007-2013 MFF to the years 2015-2016. I therefore voted in favour.
Even if some positive use is made of the funds being mobilised here, they are still far from enough to address rural areas' need for support. Agriculture in the countries of the European Union has many other needs and the farmers who work the land are calling for an agricultural policy that encourages production, guarantees them a decent living and prevents the ongoing desertification of rural areas.
It is not enough, therefore, merely to say that we are promoting solidarity in the energy resources field and promoting broadband in rural areas if we really want to contribute to the recovery of Europe's economy.
As we have advocated, what is needed is a thorough revision of Community policies and a substantial increase in budget funding.
That is why we abstained.
The energy strand of the European Economic Recovery Plan contains some striking proposals. These include the creation of a specific 2020 fund, the increase in state requirements concerning the environmental performance of goods, and the incentive to construct energy-efficient buildings. The decommissioning of the first-generation Kozloduy nuclear power plant in Bulgaria, for its part, fulfils an urgent requirement. Just as remarkable, however, is the fact that the EU plans to provide no assistance whatsoever to a project to move us away from nuclear power.
Clearly, although it is a matter of urgency, the EU is not firmly committed to making the break from maximum productivity. How could it, when it is committed to giving absolute priority to the principles of liberalism glorified by this recovery plan? That is why, on this chapter, I decided to abstain.
I supported the European Union budget for the financial year 2010. I particularly welcome the agreement with the Council, which will provide extra aid to the value of EUR 300 million to dairy farmers. One of the demands the Parliament made at the talks about budget 2010 was that a dairy fund worth EUR 300 million would be provided to deal with the dairy crisis. Although the Commission agreed with the proposal initially, it wanted to put only EUR 280 million into that fund.
This money will be a great help to dairy farmers who were severely affected by the low prices over the summer and who are having problems with liquidity. I also welcome the support provided in the budget for the Special Olympic Games organisation and for their request regarding funding for the European Special Olympic Games in Warsaw in 2010 and for the World Special Olympic Games in Athens in 2011. EUR 6 million has been allocated to the Special Olympic Games, with a provision for further funding to be provided in 2011.
in writing. - (FR) I voted, unenthusiastically, for the European budget for the financial year 2010 so as not to jeopardise the funding of the second section of the European recovery plan (energy infrastructure and broadband Internet), the launch of a new European initiative to promote micro-credit (amounting to EUR 25 million in 2010), or emergency aid for the milk sector (an additional EUR 300 million). I would point out that my French socialist colleagues and I voted against the financial perspective for 2007-2013 as far back as 2006. Back then, we criticised a cut-price budget which, because of its shortcomings, would not have enabled far-reaching innovative projects to be developed. Today, our analysis is being confirmed: this budget does not put us in a position to tackle the crisis, and it reflects the absence of a European political project. Although the unprecedented economic crisis that Europe is going through requires a strong, common response from the Union, the Council and the European Commission have chosen to allow the Member States to develop their own recovery plans. It is not with a budget such as this that we will restore lasting growth and successfully combat climate change.
The outcome of the vote on the 2010 budget marks an important step in the drafting and application of joint norms and measures required to regulate the areas of energy, technology, agriculture and infrastructure. It is seen as providing proper support in a context where Member States' economies are facing a crisis situation. I welcome the allocation of EUR 300 million, although only EUR 280 million had been allocated initially, as immediate aid intended for dairy producers who are facing a collapse in prices, leading to insecurity. I believe that this action will tackle the causes but, above all, the effects which have led to this considerable slump in the dairy product market, which is happening against the backdrop of the current economic crisis.
The 2010 EU budget has just been adopted. With this budget of EUR 2.4 billion, we will be able to finance the second and final phase of the European Economic Recovery Plan, and that is good news. Unfortunately, the negotiations on the financing of a European programme to promote micro-credit - a particularly useful and necessary instrument for reviving growth - are being held up at the Council.
Similarly, the Council's rejection of Parliament's amendment proposing to increase the aid granted to people most in need, at a time of unprecedented economic and social crisis, is highly regrettable, when 2010 has been declared the 'European Year for Combating Poverty and Social Exclusion'.
On the other hand, the European Council's announcement, last Friday, of the willingness of the EU and its Member States to contribute to the financing and prompt implementation of EUR 2.4 billion per year from 2010 to 2012 to help developing countries combat climate change is along the right lines. However, if the Council wants to be consistent and responsible, it must accept the urgent need for a mid-term review of the 2007-2013 financial framework. Without it, this news would unfortunately be nothing other than a publicity stunt.
We Swedish Social Democrats have decided to vote today in favour of the second tranche of financing for the European Economic Recovery Plan. The plan is an important step in our joint efforts to enable the EU to recover from the financial and economic crisis. However, a large part of the recovery plan involves investments in CCS technologies. We are in favour of further research in this area, but we feel that we should not focus too much on this technology until CCS has been compared with other existing methods of reducing carbon emissions. Such a comparison would enable us to invest the EU's resources where they would be of most benefit in combating climate change.
We support the budgetary commitment and voted in favour of all the parts with the exception of the requirement to introduce permanent support for the milk sector, which we voted against.
As I said before, I think it essential that the specific conditions of the crisis that we are currently experiencing be taken into account when we discuss the allocation of funds to the various sectors of the European economy. In particular, I believe it is essential to allocate funds to implementing the European Economic Recovery Plan, particularly with regard to adopting measures to stimulate economic growth, competitiveness, cohesion and job protection.
I reiterate that allocating the necessary funds so that small and medium-sized enterprises, which are among the main victims of the crisis, can receive support to help them weather this crisis is essential, and the Structural and Cohesion Funds are crucially important for national economic growth.
I regret, however, that only EUR 300 million, which I regard as too little, has been allocated for the creation of a fund for the dairy farming sector. The serious crisis that the sector is currently experiencing would justify the allocation of more funds to help producers overcome the difficulties they are currently facing.
This is a budget that will help to fight unemployment and kick-start the economy. Parliament is prioritising the European Economic Recovery Plan, with financing of EUR 2.4 billion for the coming year. I welcome the granting of EUR 300 million of additional support to the dairy sector, but I advocate creating a budget heading to establish a permanent fund for this sector. I also consider it very important that the current multiannual financial framework for 2007-2013 be revised and extended to the 2015-2016 financial years, as we proposed in this budget. I would point out that the fight against climate change is an EU priority that is not sufficiently addressed in this budget. I would also point out that energy security is crucial for the Union, and I therefore welcome the signing of the Nabucco project. The budgets for Parliament and the other institutions, which have been tabled for second reading, are the same as we approved at first reading. Under heading 5, we have a margin of EUR 72 million, which will be used preferentially for financing additional expenditure directly attributable to the entry into force of the Treaty of Lisbon. I therefore voted in favour.
We voted against this report, which 'welcomes the overall agreement on Budget 2010', because this is a Community budget that already reflects the priorities set in the Treaty of Lisbon for a European Union that is increasingly neoliberal and militaristic and less and less concerned with economic and social cohesion.
In the midst of an economic and social crisis that is having terrible effects on employment and people's living conditions, it is unacceptable for the Community draft budget to have EUR 11 billion less in payments than was projected in the financial perspective.
We welcome the fact, however, that some of the proposals we tabled were adopted, namely:
the creation of a budget heading for actions in the textile and footwear industry, with a view to creating a Community programme for the industry;
the creation of another heading to promote the transformation of jobs with no stability into jobs with rights.
The aims of these proposals are firstly to draw attention to the severe crisis that the textile industry is currently undergoing, which was partly caused by the exponential rise in imports from third countries, and secondly to help fight the rapid growth in job instability, unemployment and poverty.
Madam President, as a result of the conciliation procedure, a level of expenditure was agreed which was satisfactory for Parliament and sufficient for realisation of the most important objectives of the Union next year. Especially significant are the agreements concerning means for realisation of the European Economic Recovery Plan, including projects in the field of energy, for which EUR 1 980 million has been reserved. A sum of EUR 420 million will be allocated to increasing the availability of broadband Internet, which will contribute to realisation of the principles of the Lisbon Strategy. Significant last-minute changes were made to planned administrative expenditures in connection with the entry into force of the Treaty of Lisbon.
Establishment of the European Council as an EU institution, as well as establishment of the office of President of the European Council and the External Action Service, entail consequences for the Union budget. Costs related to the European Council and the President are estimated at EUR 23.5 million and will be met with savings from 2009, whereas costs associated with establishment of the External Action Service may exceed even the EUR 72 million which is currently in the budget reserve for 2010. So the debate on expenditure in 2010 will not end today. The funds in the reserve may turn out to be insufficient, and then it will be essential to make a correction to the budget. It is necessary, therefore, to appeal to the Member States to show responsibility and make available the means needed for the Union to meet the new obligations which result from the Treaty of Lisbon.
It was somewhat unenthusiastically that I voted in favour of the 2010 budget, since it is no match for the challenges that we have to face, not only in this context of serious economic and social crisis, but also in view of the fight against climate change. My main aim, with my vote, was to prioritise support for the European recovery plan, for the launch of a new initiative on micro-credit (EUR 25 million in 2010) and for emergency aid for the milk sector (EUR 300 million). In future, it is the effectiveness of the EU budgetary framework that we will have to review in order to equip ourselves with collective resources for action that are genuinely in keeping with reforms.
I am voting in favour of the report on the 2010 EU budget. I am particularly pleased that, although this is the last budget negotiated on the basis of the Treaty of Nice and although, on this basis, the European Parliament has no formal decision-making authority on agricultural spending, we have succeeded in negotiating a budgetary item of EUR 300 million to support dairy farmers.
The 2010 EU budget respects the previous commitments assumed at European level with regard to the European Economic Recovery Plan. Although it has been a fairly difficult task for us to find the necessary resources both for tackling the problems triggered by the crisis and for continuing the development projects which the European Union already has, I think that the budget extensively covers both situations. For example, the commitments made by the President of the European Commission at the end of 2008 were retained and innovative measures were also introduced, such as the Preparatory Action - Erasmus for young entrepreneurs. This budget will enable Romania to continue to enjoy financial support provided from the Structural and Cohesion Funds. In addition, good prospects are being created for dealing with the matter of the borders in the eastern part of the European Union, as well as for the Black Sea Basin area, given that resources have been allocated for preparatory action aimed at environmental monitoring of the Black Sea Basin and for a common European framework programme for developing this region. Furthermore, we have considered, although we are going through a difficult period, focusing attention on tourism as a source of development, as highlighted by the budget allocation for sustainable and social tourism.
The European Union's budget is a reflection of its policies: it is neoliberal and oblivious to the interest of the majority. The crisis in the capitalist system and the environmental crisis - the consequence of the fanatical obsession with maximum productivity entailed by the endless pursuit of profit - will not have had any effect on it. The EU continues indiscriminately to apply neoliberal dogmas without giving due regard to the evidence of their economic ineffectiveness and environmental and social harmfulness.
Only yesterday, Parliament was voting for aid to be granted under the European Globalisation Adjustment Fund. This fund is purely and simply about putting a socialist slant on the senseless relocations of large groups such as Ford, Nokia and Dell. And that is just one example. What can we say about the European Economic Recovery Plan, which advocates free trade, flexible working and maximum productivity? No, that Europe is definitely not the solution but the problem. Voting for this budget would go against the European general interest.
in writing. - (PT) The report adopted today is extremely important in several respects, first of all, because it provides for an economic recovery plan worth EUR 2.5 billion. The sum of EUR 300 million has also been approved for the textile sector, something that Parliament had been demanding for a long time. The budget also includes several lines of support aimed at evaluating the status of key sectors of the economy, such as the textile and footwear industry and the fisheries sector, to promote renewal of the fishing fleet, which are very important sectors for my country. The pilot projects to halt desertification and to preserve jobs are also extremely relevant in these times of economic crisis. It should also be noted that this was the last EU budget under the Treaty of Nice. Under the Treaty of Lisbon, Parliament's powers are extended to the whole budget.
in writing. - (ES) This budget will not help to resolve the economic, social and environmental problems facing the European Union which have been aggravated by the crisis.
It also fails to take account of increased social and regional inequalities, unemployment and poverty. The European Union's budget must serve to effectively prioritise convergence policies based on social progress, the preservation and promotion of each Member State's potential, the sustainable use of natural resources and environmental protection, in order to achieve genuine economic and social cohesion.
My entire group is united in rejecting the idea of using the Community's budget to promote a more militarist and neoliberal European Union. That is why we are opposed to the increase in military expenditure contained in the budget. In this connection, we wish to highlight the need for democratic control of expenditure relating to the Common Foreign and Security Policy. This is a grey area outside the scope of the control to which budgetary expenditure is subject.
During an economic crisis, when the citizens of Europe are being subjected to waves of redundancies and cuts in social services, the European Union must also make savings. In difficult economic times, measures are, of course, needed to stimulate the economy, but it is doubtful whether instruments such as the European Economic Recovery Plan can achieve this. In the past, much-vaunted EU programmes have turned out to be paper tigers. In addition, various EU subsidies have proved to be an invitation to commit abuses of many different kinds. This means that hard-earned taxpayers' money has, for years, been trickling away into mysterious channels. Instead of continuing to inflate the EU budget, far-reaching renationalisation of the subsidy system is needed. For this reason, I reject the draft budget.
Mr President, ladies and gentlemen, I welcome the excellent work done by the rapporteur, who has succeeded in securing funding for the European Economic Recovery Plan to the tune of EUR 1.98 billion, making it a fundamental objective of the 2010 budget.
I am sure that the new plan will provide a renewed impetus for economic growth, competitiveness, cohesion and job protection in Europe, at the same time showing that the EU budget is a tool aimed at putting European citizens first and which can provide specific responses so as to be instrumental in helping to overcome the recent economic crisis that has affected our continent.
It is now up to the Commission to ensure that all projects to be financed under the recovery plan will be fully compatible with current EU environmental legislation. The joint declaration calling for the simplification and a more targeted use of the Structural Funds and the Cohesion Fund to help overcome the effects of the economic crisis should also be welcomed.
The allocation of EUR 300 million to overcome the crisis in the milk sector is also very effective. This represents an additional EUR 20 million compared with the Council recommendation, which we can only welcome.
We believe that agricultural policy needs to be deregulated and market-based if it is to be of benefit to consumers and the rural population. Thorough reform of the common agricultural policy is therefore necessary.
All forms of export and production subsidies for agriculture should be abolished as soon as possible, and by 2015 at the latest. Abolition of the EU and US farming subsidies is also vital if we are to combat global poverty and hunger. During the same period, all trade barriers in respect of agricultural produce and fish should be phased out, thereby allowing free trade in food.
The part of the EU budget for 2010 that concerns agriculture falls under heading 2 - 'Conservation and management of natural resources' - and makes up what is known as Block 3. This block contains intervention and support measures that we oppose, including various stockpiling measures - such as for alcohol - and extensive EU support for the wine sector. It also includes EU support for milk and fruit in schools. This in itself is important, but we believe this matter should instead be dealt with at national level. At the same time, the block contains important initiatives in respect of animal welfare and controls on animal transports, for example, which we would, in principle, welcome. However, since the voting procedure forces us to take a position on this group of amendments as a whole, we have chosen to abstain from voting on Block 3.
Since Parliament acknowledges European citizens' wish for a safe and secure Europe, it welcomes the increases in sub-heading 3a on freedom, security and justice relative to the 2009 budget. It stresses the importance of further funding being made available via the EU budget to manage legal immigration and integration of third-country nationals while in parallel tackling illegal immigration.
It points out that these policies must always be implemented against the backcloth of respect for the EU's Charter of Fundamental Rights. Equally important is the increase in funding for border protection, including the European Return Fund and the European Refugee Fund, to facilitate solidarity between the Member States. It acknowledges that all countries in the Union are facing growing challenges in relation to policies covered by this heading, and urges the Member States to make use of the increase in funding for freedom, security and justice relative to the 2009 budget so that they can together face these and any new challenges that may arise by promoting a common immigration policy that is as inclusive as possible but grounded in absolute respect for human rights.
in writing. - I welcome the outcome of this vote on the 2010 budget. It will ensure funds are directed to various important projects and will provide much needed support, especially in the light of the economic difficulties still facing the European Union. Of particular importance is the EUR 300 million which will be allocated to the dairy sector following the recent crisis. The Council finally agreed to the European Parliament's request for this amount, having previously argued for EUR 280 million. There is also significant funding being allocated to the second stage of the Economic Recovery Plan - EUR 2.4 billion - which includes vital support for energy (including renewable energy) projects and infrastructure, as well as EUR 420 million to provide broadband access in rural areas. The budget will therefore allow significant developments in the areas of energy, infrastructure, and technology, as well as providing crucial assistance in the current economic climate.
The vote on the European Union budget is an annual institutional landmark whereby the commitment to Community programmes is confirmed and Parliament's role is emphasised. I welcome the conclusion of the second phase of funding for the European Economic Recovery Plan for 2009 and 2010, since economic and employment recovery are major concerns for the Group of the European People's Party (Christian Democrats) in the current crisis. Confirmation of the new microfinance facility programme demonstrates the priority being given to the goals of the Lisbon Strategy and the important role played by small and medium-sized enterprises in job creation. I must express my concern regarding the cuts in budget appropriations for the Structural and Cohesion Funds, which are vital for economic revival and territorial cohesion, especially in the outermost regions like Madeira.
I think it is essential to continue to make the cohesion policy more flexible with a view to raising the currently low levels of implementation of programmes financed from Community funds. In addition, projects that have strategic aims, provide added value and encourage competitiveness in the long term should continue to be promoted. For all these reasons, I voted in favour of this report, which is the culmination of a technically intricate process that was difficult to negotiate.
I voted in favour of the draft general budget of the European Union for the financial year 2010 as modified by the Council (all sections) and for the Letters of Amendment to the draft general budget of the European Union for the financial year 2010. The 2010 EU budget provides considerable sums for the commitments made through the European Economic Recovery Plan, such as power networks (EUR 1 175 million), the European offshore wind power network (EUR 208 million) and capture and geological storage of carbon (EUR 523.2 million). The European Parliament has also managed to top up the sums allocated for transport safety, the SESAR Joint Undertaking, activities for supporting European policies in the areas of transport and passenger rights, the Intelligent Energy Europe programme, which is part of the Competitiveness and Innovation Framework Programme, and the Clean Sky Joint Undertaking. Furthermore, the sums allocated for agriculture include an increase of EUR 14 billion for promoting rural development and EUR 300 million for supporting dairy producers who have been hit very hard by the economic and financial crisis. Due to the economic and financial crisis, the main concern European citizens have nowadays is about losing their job. I believe that in 2010, particular attention should be focused on programmes for training young entrepreneurs and for supporting them in setting up their own companies.
Today, we have adopted a European Union budget for 2010 amounting to almost EUR 123 billion. Every budget is a kind of compromise. Perhaps many of us are conscious of its deficiencies, but it is worth stressing that the average citizen of the EU gains by the document adopted today. Above all, the European Union is strengthening its energy security and is banking on the development of businesses, and particularly of micro-enterprises. I am pleased that EUR 20 million has been reserved for the Baltic Sea Strategy. It is true that the reserve funds will be released only when the European Commission presents written proposals for their use. I do believe, however, that this will happen as quickly as possible. I am particularly pleased by the inclusion in the budget of three projects which are important to my country. I am thinking of the support for the Special Olympics, which will be held in Warsaw and Athens, grants for young people from countries included in the programme of the European Neighbourhood Policy and establishment of the Bronisław Geremek Chair of European Civilisation at the College of Europe in Natolin.
The openness of European institutions and the transparency of their procedures are guarantees that civil society and public opinion in the Member States are not only kept informed but are also an integral and informed part of their decision-making processes. Although people feel somewhat divorced from Europe, not least because the procedure that led to the entry into force of the Treaty of Lisbon was troubled, not always clear and often open to criticism, the European institutions must persist in and commit themselves wholeheartedly to making the greatest possible number of documents available in good time, thus helping to close the gap.
I must, however, deplore the fact that the left in Parliament has used the necessary improvement in the legal framework regulating document access, in the wake of the entry into force of the treaty, to take the populist stance of dismissing the real need for confidentiality in some areas of European action and seeking to elevate itself as the sole champion of transparency.
Affairs of such sensitivity can do without artificial and populist splits; they deserve to be taken seriously, with a sense of responsibility and the broadest possible consensus. I regret that that has not been possible.
I gave my full support to the resolution tabled by my colleague, Mr Cashman, in order to call on the Commission and the Council to review the rules on access to European institutional documents, in accordance with the clauses on transparency laid down in the Treaty of Lisbon. This issue is crucial to ensuring the democratic and responsible functioning of our institutions and must help to restore European citizens' confidence in Europe.
In the vote on Thursday, 17 December 2009, I voted against resolution from Mr Cashman on the improvements needed to the legal framework for access to documents following the entry into force of the Treaty of Lisbon (Regulation (EC) No 1049/2001) for the following reasons: this resolution refers to facts which have nothing to do with the subject of transparency and calls for changes, the consequences of which would not make a constructive contribution to improving transparency.
I would like to emphasise that I am very much in favour of transparency and public access to documents. However, these important objectives will not be achieved by fulfilling Mr Cashman's demands, but only by dealing with the subject responsibly as highlighted in the resolution of Renate Sommer, Simon Busuttil and Manfred Weber of the Group of the European People's Party (Christian Democrats) on this subject.
It is vitally important to make European action more transparent and to permit the broadest possible access to European institutional documents in order to give European citizens a greater understanding of how the Union works. However, we must be vigilant on this point and guard against any kind of demagogy. For the sake of the effectiveness of European action, restrictions must be placed on this sacrosanct principle of transparency. The risk, in permitting maximum transparency, is that we will have sterile debates insofar as MEPs will be afraid to speak openly on sensitive issues. Negotiations, by definition, demand a discrete environment. Without it, these debates will take place in informal settings far removed from official meetings, and the end result will be the opposite of what we were trying to achieve. Therefore, yes to greater transparency, and, in this connection, I welcome the entry into force of the Treaty of Lisbon. It will enable these changes to take place, but this must not be at the expense of sound European decision making.
The entry into force of the Treaty of Lisbon makes it necessary to introduce improvements in the legal framework regulating document access. Such improvements must safeguard the rights of all citizens of the Union. Since the Union is an area of freedom, security and justice, as laid down in the Preamble to the Charter of Fundamental Rights, any effort that leads to greater transparency in access to EU institution documents is welcome. It is also highly important, however, to evaluate to what extent total freedom of access to all documents may be prejudicial to the proper functioning of the institutions. It is therefore essential to find a balance on this subject.
in writing. - (FR) I voted resolutely in favour of the ambitious European Parliament resolution on access to documents for the citizens. I did so because it is always important to remind people that transparency is key to democracy, because the path to gaining access to European Union information is still too often full of pitfalls for the average citizen, and also because the entry into force of the Treaty of Lisbon, on 1 December, significantly alters the situation. The right of citizens to access European institutional documents, in any form, is now enshrined in Article 42 of the Charter of Fundamental Rights. Citizens are, moreover, seeing their rights extended to the legal opinions of the Council with, in return, obligations extended to all the European institutions.
This vote also crowns all the work carried out by my political group, which has always been in the vanguard of this fight. On this subject, nine months ago, Parliament was adopting the Cappato report and calling for the Council's activities to be more transparent, open and democratic. Indeed, that institution has a moral obligation to make its decisions and its debates public; this is quite simply a democratic requirement that it is duty-bound to fulfil for the citizens.
Transparency is important and its importance is growing in the age of globalisation. Therefore, I support the efforts to introduce more transparency at an EU level. However, we need to maintain a balance. The resolution presented to us goes far beyond the transparency required by citizens and, therefore, I have voted against it. This motion for a resolution fails to find a balance between the necessary transparency and reasonable activity by the administration and the Members of Parliament at an EU level. In the current version, it is no longer possible to ensure the confidentiality of the written word, citizens' privacy can no longer be guaranteed when questions are asked, data protection is called into question and the consequences for our security and for the financial market policy of the European Central Bank cannot be predicted. In addition, it would give rise to a level of bureaucracy for the administration and the Members of Parliament that is totally out of proportion to its objective.
in writing. - The Maltese delegation in the S&D Group will be voting in favour of the motion for resolution on the subsidiarity principle as presented by Mr Mauro, Mr Busuttil and Mr Weber. However, the delegation feels that a wider consensus and a bigger majority on the motion would send a stronger message to Europe. In this respect, therefore, it would be more beneficial to support the postponement motion - within a specific timeframe, since this could offer greater possibility for a broader consensus to be reached.
It is the duty of all European institutions - national and Community institutions alike - to represent European citizens in their entirety, without distinction. Secularism is the only principle by which the institutions can allow citizens as a whole to access public services according to their beliefs. It is our common philosophical heritage and safeguards the principle of civil peace around which the EU was built.
That is why it is absolutely crucial that Italy complies with the Lautsi v. Italy judgment handed down by the European Court of Human Rights. As the Court points out, the display of religious symbols must be prohibited in all public buildings within the EU. It is high time that crucifixes, which were imposed in classrooms under Mussolini, were withdrawn from the state school environment.
in writing. - The Maltese delegation in the S&D Group will be voting in favour of the motion for resolution on the subsidiarity principle as presented by Mr Mauro, Mr Busuttil and Mr Weber. However, the delegation feels that a wider consensus and a bigger majority on the motion would send a stronger message to Europe. In this respect, therefore, it would be more beneficial to support the postponement motion - within a specific timeframe, since this could offer greater possibility for a broader consensus to be reached.
Belarus has deservedly been given the unflattering sobriquet of the last Soviet republic in Europe. Despite the progress that has been made in some aspects of that country's political, social and economic life, it is clear that none of the reforms implemented there can yet justify rejecting that deplorable description.
In Belarus, elections are not free, there is no freedom of expression, association or demonstration, and repression by the authorities is increasing.
The European Union is in danger of being inclined to follow a line of appeasement with this dictatorship, as it did with Cuba. I think it will be wrong if it does so and does not make it clear that the values of democracy and freedom are not only non-negotiable but also inseparable from any agreements to be made with Belarus. The European Union must therefore maintain and strengthen its contacts with the democratic opposition in Belarus to keep faith with those to whom Parliament awarded the Sakharov Prize for their fight to democratise that country.
The European Union cannot be an area concerned solely with the affairs of the countries that it comprises. It must also be a driving force for the democratisation of the countries that have emerged since the dismembering of the former Soviet Union. Any measures aimed at improving conditions in these countries are very important. That is the context for the spirit of this motion for a resolution, which calls for measures to be adopted to support Belarus, which must be accompanied by clear signs of democratic reforms by that country, as well as respect for human rights and the rule of law. The participation of Belarus in the Eastern Partnership is an important step in that direction, yet there are still many aspects to improve with regard to freedoms and safeguards within Belarus.
I have voted in favour of the joint resolution on Belarus, because it gives a balanced presentation of the situation and highlights both the positive aspects and progress made and the democratic deficit in many areas. From my perspective, it is particularly important to ensure that the government of Belarus guarantees freedom of expression and freedom of association and assembly as quickly as possible, which would allow opposition parties to function effectively.
The resolution on Belarus is an important signal from the European Union and from Europe. We should show both the democratic opposition and the Belarusian authorities, and not only by such resolutions, that we do not agree with the violations of human rights or the ban on registration of political parties, non-governmental organisations and independent media.
The European Parliament cannot agree with the use of capital punishment, and Belarus is the only country in Europe which applies this kind of penalty. We cannot ease sanctions against Belarus if there is no noticeable progress in the direction of democratisation of the country. The European Union must not close its eyes to the flagrant restrictions on freedom of speech, respect for human and civil rights and non-governmental organisations. The European Parliament, which is composed of Members from 27 Member States, is an expression of democracy and cooperation.
The only measures which we can and will support are democratic measures, because they are the foundation of the European Union. There can be no consent, on our part, to other measures. I hope the resolution on Belarus is one of many steps we will take. Belarusians, and also the whole of Europe, expect this of us.
in writing. - (LT) I voted for the resolution on Belarus with some doubt, because in the European Parliament, documents on Belarus are adopted too often and are thus devalued. On the other hand, while maintaining a critical tone towards the Minsk regime, this resolution accentuates more clearly than previous ones certain positive changes in EU-Belarus relations. In order for there to be a fundamental improvement in relations between the European Union, its Member States and Belarus, Belarus must steer towards reforms and democratisation. Such a turn would ease the development of all sorts of ties with this state. In Lithuania, 39 towns and regions are cooperating productively with Belarusian towns and regions, exchanging experience and participating in joint projects. I also approved of this resolution because it calls on the EU to devote more attention to concrete projects that coincide with the interests of the partner countries. In the resolution, we congratulated Belarus, Ukraine and Lithuania, which became the first states to submit trilateral projects to the European Commission and EU Member States for the Eastern Partnership Programme. This is a list of concrete projects in the areas of border control, transport, transit, cultural and historical heritage and social and energy security.
I welcome the vote on this resolution. Today, despite the Goma Conference on peace, stability and development and the conclusion of a ceasefire agreement in January 2008, violent fighting continues to take place in the east of the DRC, leading to the worst possible atrocities being committed against the civilian populations, in particular, women, children and the elderly. This sexual violence is becoming widespread and is today being perpetrated not only by the warring parties but also by civilians. Everything must urgently be done to ensure the protection of the populations at a time when the number of MONUC soldiers present on the ground means that it is not always possible to curb this increase in violence. The Congolese authorities have recently shown their determination to put a stop to impunity. However, this zero tolerance policy must not only be ambitious - every single perpetrator of the atrocities, without exception, will have to answer for his actions - but must also be applied in practice. We have a duty, as MEPs, to point out the need to respect these international obligations, such as human rights and gender equality, so that the dignity of women and the innocence of countless Congolese children are preserved.
Ever since the fall of Mobutu Sese Seko's kleptocratic regime, the Democratic Republic of Congo (formerly Belgian Congo and formerly Zaire) has been mired in agitation and the most brutal violence, which has already led to millions of deaths.
The east of the country has suffered particularly badly from this scourge, which knows no borders and has taken on much more of an ethnic than a national profile. The worst atrocities are repeated at such a rate that it is impossible to keep up with them, and the international community, particularly the UN forces, have not shown the ability to deal with them, despite all the civilian and military efforts that have been made so far.
That some African countries appear to be ungovernable and central governments have lost control of parts of their territories are, unfortunately, phenomena that have yet to be eradicated. They are often connected with the illegal exploitation and plundering of raw materials either by insurgent forces or by regular troops and their leaders. Even if these phenomena have their origins in the European decolonisation process and the way the borders were drawn, that cannot release African leaders and decision makers from their responsibilities or from calling on civil society in those countries to take decisive control of their own destinies.
I voted in favour of the resolution denouncing the serious ethnic violence that Congo has experienced recently and which has led to the displacement of almost 44 000 abandoned and totally destitute people. I am particularly concerned about the issue of sexual violence, which is being used as a weapon of war. This is an unacceptable crime, which must not go unpunished and which the European Union must take a stand against. We must ensure that those within the Congolese army who are responsible for these human rights violations are actually brought to justice.
The European Union cannot remain aloof from the various armed conflicts that occur to some extent throughout the world. The violence in the Democratic Republic of Congo is a conflict that has been dragging on for many years, causing millions of people to die, to be displaced or to lose their homes. It is therefore very important to urge all parties in this conflict to cease hostilities so that the people of those regions can once again live in a climate of peace. It is vital that we continue to support the United Nations missions on the ground so as to ease the suffering of the whole population, especially the elderly, women and children.
The armed conflict in the area can only be resolved by way of a political solution. All intervention by neighbouring and other countries must therefore cease. A diplomatic solution negotiated between the parties is required to bring the conflict in the Democratic Republic of Congo (DRC) to an end. Such a solution must comply fully with the Charter of the United Nations and the Universal Declaration of Human Rights.
The United Nations Security Council should review the mandate of MONUC. The mandate under Chapter VII should be done away with, to avoid strengthening the Congolese Armed Forces, thus endangering the United Nations peacekeeping mission. We call for the EUPOL and EUSEC missions to the DRC to be closed down. These missions have made a negative contribution to the escalation of violence and to the deteriorating situation in the country because they have trained security forces that have gone on to commit crimes against their own civilian population.
United Nations resolutions concerning an embargo on the supply of arms to the DRC must be implemented. We wish to report that several Member States of the European Union are violating that embargo. The joint resolution tabled by the other political groups does not refer to these fundamental points, and I have therefore voted against it.
This joint motion for a resolution on the Democratic Republic of Congo reflects the complicated situation in this African country. Despite the large amounts of human resources and funding provided by the international community, it has not yet been possible to bring peace and stability to the area. On the contrary, the UN soldiers are being accused of taking sides and of helping to escalate the situation further. It is important that this issue is resolved.
The huge cost of over EUR 7 billion for the UN mission, including humanitarian aid, can only be justified if it is clear exactly how the funds were used. As the resolution does not specifically call for this to be clarified, I have abstained.
The massacres, crimes against humanity, recruitment of child soldiers and acts of sexual violence against women and girls that are still taking place in the Democratic Republic of Congo cannot leave us unmoved. Further efforts are needed to put an end to the activities of foreign armed groups in the east of the DRC. The international community cannot look on helplessly. It must ensure that the March 2009 agreements on the ceasefire are respected effectively and in good faith. Two recent reports of the UN High Commissioner for Human Rights show that the humanitarian situation is worsening considerably.
MONUC plays a vital role, but its mandate and rules of engagement must be implemented with determination and on a permanent basis in order to guarantee the population's security more effectively. MONUC's presence remains necessary. Every effort must be made to allow it to carry out its mandate in full in order to protect those under threat. The Council must play a leading role and ensure that the United Nations Security Council supports MONUC by reinforcing its operational capacities and providing a better definition of its priorities, of which there are currently 41.